         Case 6:20-cv-00580-ADA Document 48 Filed 04/22/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                  §    CIVIL ACTION 6:20-CV-00575-ADA
 BRAZOS LICENSING AND                         §    CIVIL ACTION 6:20-CV-00577-ADA
 DEVELOPMENT,                                 §    CIVIL ACTION 6:20-CV-00580-ADA
                                              §    CIVIL ACTION 6:20-CV-00585-ADA
        Plaintiff,                            §
                                              §
 v.                                           §    PATENT CASE
                                              §
 GOOGLE LLC,                                  §
                                              §
        Defendant.                            §    JURY TRIAL DEMANDED



      RESPONSE OPPOSING DEFENDANT’S MOTION FOR ORAL HEARING ON
              DEFENDANT GOOGLE LLC’S MOTION TO DISMISS


       WSOU recognizes that this Court has discretion whether to conduct a hearing, and

respectfully submits that Google’s motion for oral hearing on its motions to dismiss in the

above-captioned cases should be denied. WSOU does not believe an oral hearing is necessary to

clarify any issues implicated by Google’s motions to dismiss.




                                               1
         Case 6:20-cv-00580-ADA Document 48 Filed 04/22/21 Page 2 of 2




Dated: April 22, 2021                       Respectfully submitted,

                                            /s/ Ryan S. Loveless
                                            James L. Etheridge
                                            Texas State Bar No. 24059147
                                            Ryan S. Loveless
                                            Texas State Bar No. 24036997
                                            Travis L. Richins
                                            Texas State Bar No. 24061296
                                            Brett A. Mangrum
                                            Texas State Bar No. 24065671
                                            Jeffrey Huang
                                            ETHERIDGE LAW GROUP, PLLC
                                            2600 E. Southlake Blvd., Suite 120 / 324
                                            Southlake, Texas 76092
                                            Telephone: (817) 470-7249
                                            Facsimile: (817) 887-5950
                                            Jim@EtheridgeLaw.com
                                            Ryan@EtheridgeLaw.com
                                            Travis@EtheridgeLaw.com
                                            Brett@EtheridgeLaw.com
                                            JeffH@EtheridgeLaw.com

                                            Mark D. Siegmund
                                            Texas State Bar No. 24117055
                                            LAW FIRM OF WALT FAIR, PLLC
                                            1508 North Valley Mills Drive
                                            Waco, Texas 76710
                                            Telephone: (254) 722-6400
                                            Facsimile: (254) 722-6432
                                            mark@waltfairpllc.com

                                            ATTORNEYS FOR PLAINTIFF




                               CERTIFICATE OF SERVICE

       I certify that the foregoing document was served upon all counsel of record via email in

accordance with the Federal Rules of Civil Procedure on April 22, 2021.

                                            /s/ Ryan S. Loveless
                                            Ryan S. Loveless


                                               2
